Case 1:18-cv-23329-RAR Document 139 Entered on FLSD Docket 09/30/2019 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                               Case No. 1:18-cv-23329-Ruiz/Becerra

   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY,

          Plaintiff/Counter-Defendant,
   v.

   MANUEL V. FEIJOO; and
   MANUEL V. FEIJOO, M.D., P.A.,
   a Florida professional association,

          Defendants/Counter-Plaintiffs.

   ______________________________________/

            PLAINTIFF/COUNTER-DEFENDANT’S SUPPLEMENT TO ITS
          MOTION FOR SUMMARY JUDGMENT DIRECTED TO DEFENDANTS’
                            COUNTERCLAIM

          Plaintiff/Counter-Defendant, State Farm Mutual Automobile Insurance Company

   (“SFM”), by counsel and pursuant to Federal Rule of Civil Procedure 56 and this Court’s Omnibus

   Order permitting SFM to supplement its motion for summary judgment to address Defendants’

   counterclaim [ECF No. 115, ¶ 4], hereby moves for final summary judgment on thirty (30) of the

   individual PIP claims set forth in Defendants/Counter-Plaintiffs, Manuel V. Feijoo (“Dr. Feijoo”)

   and Manuel V. Feijoo, M.D., P.A.’s (the “Clinic”) (collectively, the “Defendants”), breach of

   contract Counterclaim and in support states as follows:

                                    SUMMARY OF THE ARGUMENT

          After being sued for violations of Florida’s Deceptive and Unfair Trade Practices Act due

   to materially untrue and misleading submissions to SFM, Defendants filed a breach of contract

   counterclaim alleging SFM failed to pay forty-six (46) of the at-issue PIP claims. Thirty (30) of
Case 1:18-cv-23329-RAR Document 139 Entered on FLSD Docket 09/30/2019 Page 2 of 10



   the forty-six (46) claims are legally defective because Defendants failed to satisfy the mandatory

   pre-suit demand requirements set forth in Florida Statute § 627.736(10) (“§ 627.736(10)”). As

   explained in the Affidavit of Timothy Banahan attached hereto as Exhibit “A”: (a) for eleven (11)

   of the at-issue PIP claims, Defendants failed to serve a statutory demand on SFM prior to filing

   their Counterclaim; and b) for nineteen (19) of the at-issue PIP claims, Defendants filed their

   Counterclaim before expiration of the mandatory thirty (30) day waiting period following SFM’s

   receipt of Defendants’ statutory demands. Defendants’ failure to satisfy § 627.736(10)’s

   mandatory pre-suit demand requirements is fatal to their ability to recover PIP benefits on these

   30 claims.

                                        FACTUAL BACKGROUND

          On August 16, 2018, SFM initiated this action by filing its Complaint against Defendants.

   [ECF No. 1]. On July 2, 2019, Defendants filed a Counterclaim for breach of contract seeking to

   recover unpaid PIP benefits for medical services allegedly provided to the patients identified in

   Exhibit “N” to SFM’s Amended Complaint. [ECF No. 74, pp. 12-15]. Accordingly, Defendants

   had over eight months to satisfy § 627.736(10)’s demand-letter requirements that are the subject

   of this motion.

          Due to the impending September trial date, on July 25, 2019, SFM filed a motion to

   bifurcate its claims from the Counterclaim to allow SFM time to conduct discovery, retain an

   expert witness, file dispositive motions, and otherwise prepare for trial on the counterclaim issues.

   [ECF No. 100]. In lieu of bifurcating the case, the court moved the trial date and pre-trial deadlines

   to allow the parties additional time to conduct discovery on Defendants’ Counterclaim. [ECF No.

   115]. Immediately thereafter, SFM served requests for admission, requests for production, and

   interrogatories directed at the issues raised in the Counterclaim, including whether Defendants had




                                                     2
Case 1:18-cv-23329-RAR Document 139 Entered on FLSD Docket 09/30/2019 Page 3 of 10



   complied with § 627.736(10)’s pre-suit demand letter requirement for the forty-six (46) PIP claims

   at issue in the Counterclaim. At the end of the extended discovery period, Defendants filed evasive

   and non-responsive answers to these discovery requests. Tellingly, Defendants failed to produce

   or identify the bates numbers for even a single pre-suit demand letter for any of the PIP claims at

   issue in their Counterclaim.

                                          LEGAL ARGUMENT

     I.   Florida’s PIP Statute Requires Medical Providers to Serve a Pre-Suit Demand Letter
          as a Condition Precedent to Filing a Claim to Recover PIP benefits and Prohibits
          Medical Providers from Filing a Lawsuit to Recover the Claimed Benefits until
          Passage of Thirty (30) Days from the Date the Insurer Receives the Demand Letter.

          Florida’s PIP statute unambiguously bars a claim for PIP benefits where the claimant fails

   to serve a timely pre-suit demand letter on the insurer. Fla. Stat. § 627.736(10). Section

   627.736(10) states “[a]s a condition precedent to filing any action for benefits under this section,

   written notice of an intent to initiate litigation must be provided to the insurer.” Fla. Stat.

   § 627.736(10) (emphasis added). Upon receipt of the demand letter, the insurer has 30 days to

   avoid the medical provider’s filing of a lawsuit by paying the claimed PIP benefits. Fla. Stat.

   § 627.736(10)(d). As such, the medical provider’s action for PIP benefits does not become ripe

   until 30 days after the insurer’s receipt of the demand letter (as confirmed by a certified mail

   receipt), and the provider must await passage of the 30 days before filing any action. Id.; see also

   USAA Cas. Ins. Co. v. Emergency Physicians of Cent. Fla., 200 So. 3d 153, 155 (Fla. 5th DCA

   2016) (acknowledging the insurer has “30 days after receipt of the claimant’s pre-suit demand

   letter” to pay or deny the PIP claim). The Florida legislature, in enacting the PIP statute, did not

   provide any exceptions to this 30-day pre-suit notice requirement.

          In Menendez v. Progressive Express Insurance Co., 35 So. 3d 873, 879-80 (Fla. 2010), the

   Florida Supreme Court explained that “an action for a claim of benefits cannot be initiated until



                                                    3
Case 1:18-cv-23329-RAR Document 139 Entered on FLSD Docket 09/30/2019 Page 4 of 10



   the additional time for payment has expired . . . . an insured must now take additional steps beyond

   filing an application for PIP benefits and beyond complying with section 627.727(4). This includes

   the preparation and provision of a written notice of intent to litigate.” (emphasis added). Likewise,

   the Eleventh Circuit Court of Appeal held plaintiffs must make a timely demand for payment from

   the insurer under section 627.736(10) before initiating a lawsuit to recover PIP benefits. See S.

   Fla. Wellness, Inc. v. Allstate Ins. Co., 745 F.3d 1312, 1317 (11th Cir. 2014); see also DWFII

   Corp. v. State Farm Mut. Auto. Ins. Co., 271 F.R.D. 676, 680 (S.D. Fla. 2010), aff'd, 469 F. App’x

   762 (11th Cir. 2012) (explaining that “[p]ursuant to subsection 10(a), a condition precedent for

   filing any action for benefits under the No–Fault Statute is that ‘the insurer must be provided with

   written notice of an intent to initiate litigation.’”) (emphasis added); MRI Assocs. of Am., LLC v.

   State Farm Fire & Cas. Co., 61 So. 3d 462, 464 (Fla. 4th DCA 2011) (holding “[s]uit may not be

   initiated until a demand letter is sent” and the demand letter “may not be sent until the payment is

   overdue”) (emphasis in original); MRI Assocs. of St. Pete, Inc. v. State Farm Mut. Auto. Ins. Co.,

   755 F. Supp. 2d 1205, 1207-08 (M.D. Fla. 2010) (citing Fla. Stat. § 627.736(10) and explaining

   “Florida’s statutory PIP benefit scheme requires, before filing suit, that a claimant send a pre-suit

   notice of intent to initiate litigation specifying the date of treatment, service provided, type of

   benefit, and exact amount claimed to be due.”).

          Where a medical provider who has accepted an assignment of benefits from the insured

   fails to serve a timely demand under § 627.736(10) before filing an action for PIP benefits,

   summary judgment for the insurer is appropriate. See, e.g., MRI Assocs. of Am., LLC v. State Farm

   Fire & Cas. Co., 61 So. 3d 462, 465 (Fla. 4th DCA 2011) (affirming the lower court’s grant of

   SFM’s motion for summary judgment where the provider failed to satisfy § 627.736(10)’s demand




                                                     4
Case 1:18-cv-23329-RAR Document 139 Entered on FLSD Docket 09/30/2019 Page 5 of 10



   letter requirement because “[t]he statutory requirements surrounding a demand letter are

   significant, substantive preconditions to bringing a cause of action for PIP benefits”).

          The pre-suit demand requirement is strict. Even in cases where a timely demand was sent,

   courts will grant summary judgment for the insurer where the demand does not contain each of the

   necessary elements required under the PIP statute. See, e.g., Fountain Imaging of West Palm Bch.,

   LLC v. Progressive Express Ins. Co., 14 Fla. L. Weekly Supp. 614a (Fla. Palm Bch. Cir. Ct. 2007)

   (affirming summary judgment in the insurer’s favor because the pre-suit demand letter was

   premature where the MRI company did not provide the insurer with proper notice of the exact

   amount owed); The Ctr. for Bone & Joint, P.A. v. State Farm Mut. Auto. Ins. Co., 25 Fla. L. Weekly

   Supp. 979c (Fla. Hillsborough Cir. Ct. 2017) (granting SFM’s motion for summary judgment

   where the pre-suit demand did not include all of the necessary information); c.f. Shenandoah

   Chiropractic, P.A. v. Nat’l Specialty Ins. Co., 526 F. Supp. 2d 1283, 1288 (S.D. Fla. 2007) (stating

   Florida’s “very specific notice requirement does not simply specify the time period in which suit

   may be filed, but rather clearly establishes a condition precedent to filing suit, and the failure to

   comply with this condition precedent eliminates the availability of a remedy.”) (emphasis added).

          Shenandoah Chiropractic contains a detailed discussion of the policy behind Florida’s pre-

   suit notice requirement, including “that fraud and abuse in the area of PIP coverage was widespread

   and undermining the purposes of the PIP statute.” Id. at 1286. In fact, the legislative history of

   § 627.736(10)’s demand letter requirement specifically includes reference to “phony or inflated

   billing, unnecessary or inappropriate diagnostic testing, and trumped up lawsuits.” Id. (quoting

   Statewide Grand Jury Report on Insurance Fraud Related to Personal Injury Protection, Florida

   Supreme Court Case No. 95,746 (2012) (“Grand Jury Report”) (internal quotations omitted). As

   the Grand Jury Report discusses, “[u]nfortunately, a number of greedy and unscrupulous legal and




                                                    5
Case 1:18-cv-23329-RAR Document 139 Entered on FLSD Docket 09/30/2019 Page 6 of 10



   medical professionals have turned that $10,000 coverage into their personal slush fund.” See Grand

   Jury Report. Certain medical providers “think nothing of enriching themselves by exploiting the

   misfortunes of others. The result is loss of coverage and marginal medical treatment for those who

   are injured.” Id. These are the same issues that are the gravamen of this case: Defendants carried

   out a scheme to perform and bill for unreasonable and medically unnecessary treatment for their

   personal financial enrichment and now prematurely seek reimbursement of PIP benefits before

   serving a proper pre-suit demand.

          Defendants and their counsel are well-aware of this pre-suit demand requirement. In fact,

   counsel for Defendants (Mr. Baratta) brought a similar counterclaim for outstanding PIP benefits

   under Florida’s no-fault statute that was dismissed for failure to serve the mandatory pre-suit

   demands. In Allstate Ins. Co. v. Pennsylvania Chiropractic Services Corp., No. CV 16-1318, 2016

   WL 6247053, at *1 (E.D. Pa. Oct. 24, 2016), Allstate sued various chiropractic clinics for their

   scheme to defraud Allstate by submitting false medical records and invoices for payment under

   the same Florida no-fault statute, as well as the no-fault statutes for Kentucky, Pennsylvania, and

   Massachusetts. Several defendants advanced counterclaims alleging Allstate failed to reimburse

   the clinics for reasonable medical services provided under these no-fault statutes. Id. With regard

   to the Florida no-fault claims, Allstate argued the counterclaims should be dismissed because

   “Plaintiffs have not complied with the statutory requirements for bringing a claim under Florida’s

   PIP Statute.” Id. at *4. Applying Florida law, the court dismissed the defendant’s counterclaims

   for PIP benefits based on the following analysis:

          The Florida PIP Statute expressly establishes a condition precedent that a would-
          be Plaintiff under the statute must comply with before filing suit. These
          requirements are specific, and serve a legislative purpose under the statute beyond
          just encouraging settlement. The same provision that provides a right of action
          under the statute requires certain requirements to be met before an action can be




                                                   6
Case 1:18-cv-23329-RAR Document 139 Entered on FLSD Docket 09/30/2019 Page 7 of 10



          brought. Without compliance with this requirement, a Plaintiff’s right of action is
          eliminated.

   Id. at *6 (emphasis added). Following this logic, and as explained in the following section, the

   Court should grant SFM’s motion for summary judgment on thirty (30) of the PIP claims at issue

   in the Counterclaim for which Defendants have failed to satisfy the demand letter requirements of

   § 627.736(10).

    II.   Defendants Failed to Serve Timely Pre-Suit Demands

          Defendants’ Counterclaim expressly acknowledges § 627.736(10)’s pre-suit demand

   requirement. Indeed, the Counterclaim explicitly alleges “[d]emand was made upon the STATE

   FARM to pay said benefits pursuant to the subject insurance policy, as well as Florida law.

   FEIJOO and the insured patients have otherwise complied with all contractual and statutory

   conditions precedent to bringing this action and to recover PIP benefits under the subject insurance

   policy, including but not limited to . . . properly submitt[ing] an appropriate pre-suit notice of

   intent to initiate litigation.” [ECF No. 74, pp. 13-14; emphasis added].

          After making these express allegations in their Counterclaim, Defendants then refused to

   serve any substantive responses to SFM’s discovery requests directed to them. SFM propounded

   requests for production on Defendants seeking copies of these purported demands. Defendants

   responded by saying “see documents already produced”—even though Defendants have not

   previously produced any demand letters allegedly served pursuant to § 627.736(10) on the PIP

   claims at issue in their Counterclaim. See 8/17/19 RFPs to Defs. and 9/26/19 Defs. Resp. to RFPs,

   at No. 2, copies of which are attached as Composite Exhibit “B”. Likewise, SFM served an

   interrogatory asking Defendants to identify the date, to/from, and contents of any demand letters

   on the PIP claims at issue in their Counterclaim. See 8/17/19 ROGs to Defs. and 9/26/19 Defs.

   Resp. to ROGs, at No. 9, copies of which are attached as Composite Exhibit “C.” Defendants



                                                    7
Case 1:18-cv-23329-RAR Document 139 Entered on FLSD Docket 09/30/2019 Page 8 of 10



   responded that the documents “are in State Farm’s possession”—without providing any bates

   ranges or other identifying information relating to the purported demands. Id. SFM searched the

   documents Defendants previously produced in discovery in this case and have not located a single

   pre-suit demand letter.1

          As outlined in the Affidavit of Timothy Banahan attached hereto, Mr. Banahan reviewed

   SFM’s records and confirmed Defendants failed to satisfy the demand letter requirements set forth

   in § 627.736(10) in at least 30 of the at-issue PIP claims. See Affidavit of Timothy Banahan, dated

   Sept. 30, 2019, attached as Exhibit “A.” For eleven of those PIP claims, Defendants did not serve

   SFM with any pre-suit demand letter prior to filing their Counterclaim. Id. at ¶ 4. For an additional

   19 of those PIP claims, Defendants did not wait the mandatory 30 days after SFM’s receipt of the

   demand letters before filing their Counterclaim to recover PIP benefits on July 22, 2019. Id. at ¶¶

   5-6. Thus, each of these thirty (30) PIP claims are premature and fatally defective.

          No doubt realizing this fact, Defendants now argue, for the first time, that they are not

   required to comply with the pre-suit demand requirements because SFM denied each bill and

   initiated this lawsuit. See 9/26/19 Defs. Resp. to RFPs, at No. 2 (“by filing its lawsuit and denying

   each bill which is the subject of Counterclaim Plaintiff’s action, the requirement of a pre-suit letter

   was waived”); 9/26/19 Defs. Resp. to ROGs, at No. 9, 18 (“by filing its lawsuit and denying each

   bill which is the subject of Counterclaim Plaintiff’s action, a compulsory counterclaim, the

   requirement of a pre-suit letter was waived”); 9/25/19 Defs. Resp. to RFAs, at No. 1-31, (“[b]y

   filing its lawsuit and denying each bill which is the subject of Counterclaim Plaintiff’s action, the

   requirement of a pre-suit letter was waived”), a copy of which as well as the 8/17/19 RFAs to Defs.




   1
    SFM located the demand letters attached to as composite Exhibit “1” to the Affidavit of Timothy
   Banahan in its Enterprise Claims System.


                                                     8
Case 1:18-cv-23329-RAR Document 139 Entered on FLSD Docket 09/30/2019 Page 9 of 10



   are attached as Exhibit “D.” This argument directly contradicts the allegations in Defendants’

   Counterclaim, which explicitly recognize their obligation to serve pre-suit demand letters on the

   PIP claims at issue therein. See supra p. 7. Defendants’ meritless argument is also belied by the

   fact that they served SFM with demand letters on 19 claims of the at-issue claims, but then failed

   to wait the mandatory 30 days after SFM’s receipt of them to file their Counterclaim.

          Defendants’ argument is also unsupported and directly contrary to Florida law. The mere

   fact that Defendants assert their breach of contract claim under the guise of a counterclaim does

   not absolve them from the unambiguous statutory requirements of § 627.736(10) and the well-

   established case law interpreting and applying this statute. The PIP statute does not contain any

   statutory exceptions to the requirement of a pre-suit demand notice, and Defendants cannot invent

   an exception to save their claims from dismissal. Indeed, these arguments were rejected in the

   Pennsylvania Chiropractic Services Corp. case referenced above.

          Based on the foregoing, Defendants’ failure to comply with the pre-suit demand letter

   requirements set forth in Florida’s PIP statute is unequivocally fatal to 30 of their 46 claims for

   PIP benefits identified in Mr. Banahan’s attached affidavit. The Court should, therefore, enter

   summary judgment for SFM on those 30 claims.

          WHEREFORE, Plaintiff/Counter-Defendant, STATE FARM MUTUAL AUTOMOBILE

   INSURANCE COMPANY, respectfully requests the Court to enter summary judgment in its favor

   on 30 PIP claims at issue in Defendants/Counter-Plaintiffs’ Counterclaim identified in the

   Affidavit of Timothy Banahan attached hereto and to grant Defendant/Counter-Plaintiff any such

   other relief the Court deems necessary and proper.

          Dated September 30, 2019.

                                                        Respectfully submitted,




                                                   9
Case 1:18-cv-23329-RAR Document 139 Entered on FLSD Docket 09/30/2019 Page 10 of 10



                                             /s/ Kenneth P. Hazouri
                                             KENNETH P. HAZOURI
                                             Fla. Bar No. 019800
                                             khazouri@dsklawgroup.com
                                             ANDREW S. BALLENTINE
                                             Fla. Bar No. 118075
                                             aballentine@dsklawgroup.com
                                             DEBEAUBIEN, SIMMONS, KNIGHT,
                                               MANTZARIS AND NEAL, LLP
                                             332 North Magnolia Avenue
                                             Orlando, Florida 32801
                                             Telephone: (407) 422-2454

                                             —and—

                                             DAVID I. SPECTOR
                                             Fla. Bar No. 086540
                                             david.spector@hklaw.com
                                             KAYLA L. PRAGID
                                             Fla. Bar No. 098738
                                             kayla.pragid@hklaw.com
                                             HOLLAND & KNIGHT LLP
                                             222 Lakeview Avenue, Ste. 1000
                                             West Palm Beach, Florida 33401
                                             Telephone: (561) 833-2000
                                             Facsimile: (561) 650-8399

                                             Attorneys for Plaintiff/Counter-Defendant




                                        10
